DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claim
Claim 1-35 are allowed based on the Examiner’s amendments below. 

Drawings
The drawings are objected to because in fig. 1, the rectangular boxes “7”, “18”, “5”, “20”, “11”, “12”, “13”, “15”, “8”, “26”, and “9” are missing descriptive texts. The rectangular and diamond boxes in fig. 2, rectangular box “25b” in figs. 3A-3B, rectangular boxes “38” and “20” in figs. 4A-4B are objected to for the same reason. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b).    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Anthony Guebert on 1/14/2022. 

The application has been amended as follows:

1. (Currently Amended) A system for delivering breathing gas to passengers on-board an aircraft, comprising:
a source of breathing gas,
a face mask for passengers,
a reservoir associated withthe face mask,
connected with the face mask, the delivery valve being disposed between the source of breathing gas and the reservoir, the reservoir being disposed between the delivery valve and the face mask,
a sensor associated withthe reservoir and configured to produce an electrical signal based upon 
a controller configured to control the delivery valve in a continuous supply mode to provide a continuous flow of breathing gas to the reservoir and to interrupt the continuous flow of breathing gas when thefilling sensed by the sensor is a filling threshold, and
wherein the face mask is positioned downstream from the source of breathing gas, and the face mask is downstream from the reservoir, such that the breathing gas that exits the source of breathing gas and the delivery valve would enter the reservoir before the breathing gas enters the face mask.

6. (Currently Amended) The system according to claim 2 wherein the delivery valve is of on/off valve and the controller is configured to control the delivery valve in Pulse Modulation mode in the first continuous supply mode, and the controller is configured to maintain the delivery valve open in the second continuous supply mode.

9. (Currently Amended) The system according to claim 1 wherein:
the filling threshold is a first filling threshold,
the sensor is configured to sense thefilling of the reservoir at a second filling threshold lower than the first filling threshold, and
filling sensed by the sensor is the second filling threshold.

15. (Currently Amended) The system according to claim 11 wherein:
the sensor is configured to sense at least two different values of reservoir filling, and
the controller is configured to determine at least first parameter based on the values of reservoirfilling sensed by the sensor.


17. (Currently Amended) The system according to claim 1 wherein the reservoir is a reservoir bag of bellows bag.

22. (Currently Amended) The system according to claim 1 wherein:
the face mask comprises an inlet valve between the reservoir and a breathing cavity of the face mask, the inlet valve is a check valve.

23. (Currently Amended) The system according to claim 1 wherein:
the face mask comprises an inlet valve between the reservoir and a breathing cavity of the face mask, the inlet valve is a check valve,

the sensor is configured to detect the intermediate position.

24. (Currently Amended) The system according to claim 1 wherein:
the system comprises a RFID module connected to the sensor,
the RFID module
the RFID module

25. (Currently Amended) The system according to claim 1 wherein the system comprises:
wherein the face mask is part of a plurality of face masks,
wherein the reservoir is part of a plurality of reservoirs, each reservoir of the plurality of reservoirs being associated witheach face mask of the plurality of face masks,
wherein the sensor is part of a plurality of sensors, each sensor of the plurality of sensors being associated with each reservoir of the plurality of reservoirs and configured to sense the filling threshold inthe respective reservoir, and
the controller is configured to control the continuous flow of breathing gas from the source to each reservoir of the plurality of reservoirs and to interrupt the continuous flow of breathing gas to the respective reservoir whose associated sensor senses the filling threshold in the respective reservoir.

26. (Currently Amended) A method for 
providing the system of claim 1,
supplyingthe reservoir associated withthe face mask withthe continuous flow of breathing gas
sensing filling of the reservoir via the sensor,
interrupting the continuous flow of breathing gas whenthe filling threshold is reached.

30. (Currently Amended) The method according to claim 26 comprising:
adjusting the flow of breathing gas at several non-null values inthe continuous supply mode based on at least one parameter selected from the group consisting of cabin altitude, aircraft altitude, composition of exhalation gas, breathing frequency and blood oxygen saturation.

31. (Currently Amended) The method according to claim30 wherein the continuous supply mode is a first continuous supply mode and the at least one parameter is at least one first parameter, and the method comprises:
adjusting the flow of breathing gas at a first flow in the first continuous supply mode, and
adjusting the flow of breathing gas at a second flow in a second continuous supply mode, the second flow being higher or equal to the first flow.

32. (Currently Amended) The method according to claim30 wherein the continuous supply mode is a first continuous supply mode and the at least one parameter is at least one first parameter, and the method comprises:
adjusting the flow of breathing gas between a low flow and a high flow in the first continuous supply mode, and
setting the flow of breathing gas at a predetermined flow in a second continuous supply mode, the predetermined flow being higher or equal to the high flow.

In the abstract, line 2, the term “comprising:” has been changed to --including:--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Wenzel (2010/0139658), Outtestad (5,537,995), Block (6,213,120), Kock (5,509,406), Matthiessen (7,578,293), Hans (GB 2426204), and Cewers (2016/0287833) do not specifically disclose the claimed apparatus and method as presented in the claims 1-35. 
Wenzel discloses a system for delivering breathing gas to passengers on-board an aircraft (entire system shown in fig. 1), comprising: a source of breathing gas (8, fig. 1, paragraph 0052), a face mask for passengers (mask 1, in fig. 1, paragraph 0052), a reservoir (3, fig. 1, paragraph 0052) associated with the face mask (see fig. 1), a delivery valve (5, fig. 1, paragraph 0052) for the face mask, the delivery being disposed between the source of breathing gas and the reservoir, the reservoir being disposed 
Outtestad discloses a reservoir (1) comprising a sensing means (14, figs. 1-3, see col 4-6), but fails to disclose that the sensing means is a sensor that is configured to produce an electrical signal based on the filling of the reservoir, and a controller configured to control the delivery valve in a continuous supply mode to provide a continuous flow of breathing gas to the reservoir and to interrupt the continuous flow of breathing gas when the filling sensed by the sensor is a filling threshold. 
Block discloses a sensor a system (see system in fig. 1 and col 2, line 60 to col 3, line 42) for delivering breathing gas, a source of breathing gas (12, 14, 16, fig. 1), an interface (laryngeal mask airway, see col 4, lines 5-12), a reservoir (74, fig. 1) associated with the interface (fig. 1), a delivery valve (22 or 24, fig. 1) connected with the interface, the delivery valve being disposed between the source of breathing gas and the reservoir (relatively, the delivery valve is between the source of breathing gas and the reservoir, see fig. 1), the reservoir being disposed between the delivery valve 
Kock discloses a source of breathing gas (4 and NO2, O2, and air, see fig. 1), a reservoir (16, fig. 1), a sensor (54 and 56, fig. 1), a controller (52) configured to control the flow of gas based on the filling sensed by the sensor (see col 8, line 35-67) and a 
Matthiessen discloses a source of breathing gas (1, fig. 3), a mask (23, fig. 3, col 2, lines 49-58), a reservoir associated with the face mask (see reservoir 4, fig. 3), a delivery valve (2) connected with the face mask, the delivery valve being disposed between the source of breathing gas and the reservoir, the reservoir being disposed between the delivery valve and the face mask (see fig. 3), a sensor associated with the reservoir and configured to produce an electrical signal based upon a position of the reservoir (see sensor 50, col 3, lines 47-55), and a controller (32, fig. 3), but fails to disclose that the system is for delivering a breathing gas to passengers on-board an 
Hans discloses system (entire system in figs. 2) comprising a source of breathable gas (source is 1), an interface (structure that interface with the user), a reservoir associated with the interface (see reservoir 4, fig. 2), a delivery valve (6) connected to the interface, a sensor (50 and 51, fig. 2) associated with the reservoir and configured to produce an electrical signal based upon a filling of the reservoir, a controller (13 and 14, fig. 2) configured to control the delivery valve based on the filling sensed by the sensor (see page 4 to 7), but fails to disclose that the system is for delivering breathing gas to passengers on-board an aircraft, the delivery valve being disposed between the source of breathing gas and the reservoir, the reservoir being disposed between the delivery valve and the interface, a face mask, and wherein the face mask is positioned downstream from the source of breathing gas, and the face mask is downstream from the reservoir, such that the breathing gas that exits the source of breathing gas and the delivery valve would enter the reservoir before the breathing gas enters the face mask. 
Cewers discloses a system for delivering breathing gas (system 1000 shown in fig. 1) comprising a source of breathing gas (1, fig. 1), an interface (interface with the patient at 202, see fig. 1), a reservoir (6, fig. 1, paragraph 0030) associated with the interface, a delivery valve (4, fig. 1, paragraph 0032) connected with the interface (see 
Therefore, to modify Wenzel (2010/0139658), Outtestad (5,537,995), Block (6,213,120), Kock (5,509,406), Matthiessen (7,578,293), Hans (GB 2426204), and Cewers (2016/0287833) to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning. 
Therefore, claims 1-35 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reinstadtler (2007/0163592) is cited to show a gas reservoir bag and a face mask. 
Swisa (7,055,520) is cited to show a reservoir having a sensor for detecting the filling state. 
Kock (5,678,540) is cited to show a breathing gas system comprising a reservoir and a reservoir position sensor. 
Heidbrink (2,248,349) is cited to show a face mask having a reservoir. 
Farin (2003/0101997) is cited to show a method and apparatus for protecting the passengers of an airplane against hypoxia having a face mask and a reservoir. 
Degenhardt (2009/0014003) is cited to show an emergency oxygen system for aircraft passengers. 
Cannon (7,588,032)(2006/0118115) is cited to show an oxygen conservation system for commercial aircraft comprising a face mask and a reservoir. 
Rittner (8,474,456) is cited to show an oxygen breathing mask comprising a reservoir. 
Kikut (5,343,859) is cited to show a passenger oxygen mask having a reservoir. 
Contino (5,408,995) is cited to show a continuous flow passenger oxygen dispensing unit comprising a face mask and a reservoir. 
Wallis (5,265,597) is cited to show a face mask having a reservoir. 

Fisher (2009/0173348) is cited to show a method and apparatus for inducing and controlling hypoxia comprising a face mask and a reservoir. 
Fisher (2007/0062531) is cited to show a face mask having a plurality of reservoirs. 
Gedeon (5,299,579) is cited to show a system comprising a reservoir and a volume monitoring means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785